Citation Nr: 0839735	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease (DJD) of the cervical spine.

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1970.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  Columbia, South Carolina.

The veteran testified before the undersigned Veterans Law 
Judge in September 2008.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's DJD of the 
cervical spine has been manifested by forward flexion of at 
least 20 degrees and arthritis; favorable ankylosis of the 
entire cervical spine or incapacitating episodes have not 
been shown.  

2.  A lung disorder was not manifest during service; 
respiratory manifestations were not identified for many years 
after service; the veteran's current dyspnea and sleep apnea 
are unrelated to service.

3.  The veteran did not engage in combat with the enemy.  

4.  The weight of the competent evidence supports a diagnosis 
of PTSD; the evidence establishes in-service incurrence of a 
stressful event; and the competent medical evidence shows a 
nexus between the currently-diagnosed PTSD and the stressful 
event in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for DJD 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 
(2008).

2.  A lung disorder was not incurred or aggravated during 
active duty service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).  

3.  With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 112, 113, 1154(a), 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating in Excess of 20 Percent for
Degenerative Changes of the Cervical Spine

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula are made 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The veteran's cervical spine disability is currently rated as 
20 percent disabling.  In order to warrant a disability 
rating in excess of 20 percent, the evidence must show the 
following:

*	forward flexion of the cervical 
spine to 15 degrees or less; or, 
favorable ankylosis of the entire 
cervical spine; (30 percent); or

*	incapacitating episodes having a 
total duration of at least 4 weeks 
but less than 6 weeks during the 
past 12 months (40 percent).  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The normal combined range 
of motion of the cervical spine is 340 degrees.  See also 
Plate V, 38 C.F.R. § 4.71a. 

The Board has reviewed the evidence of record and finds that 
the evidence does not demonstrate limitation of motion 
findings consistent with the criteria for the next-higher 
disability rating, even when considering additional 
functional limitation due to factors such as pain.  

The veteran was afforded a VA spine examination in August 
2005, in which range of motion testing revealed flexion 
limited to 35 degrees with pain; extension limited to 15 
degrees with pain; lateral flexion limited to 10 degrees, 
bilaterally, with pain; and rotation limited to 10 degrees, 
bilaterally, with pain.  The Board acknowledges that in 
evaluating musculoskeletal disabilities, consideration must 
be given to additional functional limitation due to factors 
such as pain, weakness, fatigability, and incoordination.  
See 38 C.F.R. §§ 4.40 and 4.45, DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).    

Subjectively, the veteran did not complain of radiating neck 
pain, but rather low back pain which radiated into both legs.  
He did not report any incapacitating episodes which required 
physician-prescribed bed rest.  

The veteran was afforded a subsequent VA spine examination in 
August 2007, in which range of motion testing revealed 
flexion to 30 degrees with pain; extension to 10 degrees with 
pain; lateral flexion to 10 degrees, bilaterally, with pain; 
and rotation to 20 degrees, bilaterally, with pain.  The 
examiner noted that he was not additionally limited upon 
repetitive motion.  

Neurologically, the veteran exhibited 5/5 strength, normal 
sensation, and 2+ deep tendon reflexes in all four 
extremities.  Furthermore, there was no evidence of spasm, 
kyphosis, scoliosis, or lordosis.  He indicated that there 
was no radiation of pain into his extremities at this time.  

VA radiology reports dated in May 2004 indicated degenerative 
joint disease at the cervical spine, which was most severe at 
the C4 through C7 levels.  There was partial bony fusion of 
the C4-5 disc interspace, but no other abnormalities.

The veteran also submitted an April 2006 examination report 
from his private chiropractor.  This report identified 
constant neck pain which radiated into both shoulders, 
constant mid-back pain which radiated into both scapulae 
regions, and numbness in the fingers of both hands.  

The chiropractor also noted severe to moderate tenderness and 
spasm in the cervical region.  Range of motion testing 
revealed flexion limited to 20 degrees; extension limited to 
25 degrees; lateral flexion limited to 20 degrees, 
bilaterally; and rotation limited to 35 degrees, bilaterally.  
X-rays showed that the cervical spine was within normal 
limits.    

VA treatment records dated as recently as May 2008 indicate 
"limited rotation of the neck" but do not mention any 
radiation of cervical pain into the shoulders or upper 
extremities.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

The Board acknowledges that veteran is competent to provide 
testimony as to observable symptoms that he has experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this 
case, the Board attaches greater probative weight to the 
statements made by the veteran to VA for the purpose of 
obtaining treatment and to the opinions of the VA examiners 
than the history provided to the private chiropractor in 
April 2006.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The Board notes 
that the August 2007 VA examiner conducted a thorough review 
of the veteran's entire claims folder prior to rendering an 
opinion, while the April 2006 private chiropractor did not.  

The evidence does not establish additional functional 
impairment such as to enable a finding that the veteran's 
disability picture most nearly approximates the next-higher 
30 percent evaluation under the general rating formula.  
Painful motion is considered limited motion at the point that 
the pain actually sets in.  See VAOPGCPREC 9-98.  Even the 
private chiropractor's April 2006 private evaluation report, 
which contained the most severe limitation of motion 
findings, indicated that the veteran could flex his neck to 
at least 20 degrees.  Therefore, the evidence does not 
demonstrate limited flexion so as to warrant a 30 percent 
rating.  

Next, the Board finds that evidence does not indicate 
favorable ankylosis of the entire cervical spine so as to 
warrant a 30 percent disability rating.  At the time of the 
August 2007 VA examination, flexion of the cervical spine was 
reported to 30 degrees, extension to 10 degrees, left lateral 
flexion to 10 degrees, left rotation to 20 degrees, right 
lateral flexion to 10 degrees, and right rotation to 20 
degrees, with pain noted at all motions.  Because ankylosis 
of the entire cervical spine has not been shown, a 30 percent 
disability rating is not warranted.   

Next, the Board finds that the evidence does not indicate 
that the veteran has experienced incapacitating episodes so 
as to warrant a disability rating under the Formula for 
Rating Intervertebral Disc Syndrome.  The VA treatment 
records do not indicate any period of acute signs and 
symptoms due to intervertebral disc syndrome requiring bed 
rest as prescribed by a physician.  Significantly, neither 
the veteran nor his representative has alleged any such 
incapacitating episodes.  Therefore, a disability rating in 
excess of 20 percent for incapacitating episodes is not 
warranted.

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2008), but finds that the evidence does not 
support a finding that the veteran's cervical spine 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  

First, the evidence does not show the need for frequent 
hospitalizations for his cervical spine disability.  Although 
he receives VA care, it is on an outpatient basis.  Next, the 
evidence reflects that he is currently retired.  There is no 
indication that he retired due to his cervical spine 
disability.

For these reasons, the Board finds that the weight of the 
evidence indicates that his cervical spine disability has not 
caused marked interference with employment beyond that 
already contemplated by the rating criteria.  In the absence 
of factors such as frequent hospitalization and marked 
interference of employment, the Board finds that referral for 
an extraschedular evaluation for his cervical spine 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Moreover, the scheduler rating criteria for cervical spine 
disabilities contemplate limitation of motion with and 
without pain.  The rating criteria specifically contemplate 
cervical spine limitation of motion due to pain, radiating 
pain, stiffness, and aching.  Hence, referral for assignment 
of an extra-schedular evaluation is not warranted in this 
case. 

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the 
evidence is against the veteran's claim for a disability 
rating in excess of 20 percent for his DJD of the cervical 
spine, the Board is unable to grant the benefits sought.  

II.  Service Connection for a Lung Disorder

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the veteran alleges that he suffers from a lung 
disorder, characterized by shortness of breath and sleep 
apnea as a result of being inhaling airplane fuel while in 
service.  However, service medical records do not reveal any 
complaints of, treatment for, or diagnosis of a lung disorder 
or respiratory disorder.  

Significantly, his July 1970 Report of Medical Examination at 
separation indicates that his lungs, chest, and nose were 
within normal limits.  Furthermore, he testified at his 
September 2008 Travel Board hearing that he did not 
experience breathing problems or sleep apnea while in 
service.  Therefore, the evidence does not show a chronic 
lung disorder in service.

Post-service records do not reveal respiratory symptomatology 
until many years after service.  At his September 2008 Travel 
Board hearing, he testified that he did not begin 
experiencing his current breathing problems and sleep apnea 
until approximately 1988.  Although treatment records 
initially suggested a diagnosis of chronic obstructive 
pulmonary disease (COPD), later records diagnosed him with 
sleep apnea and worsening dyspnea.  Although he was 
prescribed a continuous positive airway pressure (CPAP) 
machine to treat his sleep apnea, he could not tolerate 
wearing the mask.  

While the veteran maintains that his lung disorder is related 
to active duty, the Board places greater probative value on 
the absence of complaints or treatment for a lung or 
respiratory condition for many years after discharge.  This 
multi-year gap, in the absence of confirmatory evidence 
showing continuity of such symptoms, does not support service 
connection under theories of chronicity or continuity of 
symptomatology. 

As such, the probative evidence is against the claims based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  Thus, service connection may not be established 
on the basis of chronicity or continuity of symptomatology.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  

In addition, the record is negative for any competent 
evidence or opinion that establishes a nexus between dyspnea 
or sleep apnea and his period of active duty service, to 
include exposure to airplane fuel.  While he has received 
ongoing care, none of his treating physicians has established 
a medical nexus.  Absent evidence linking any lung or 
respiratory condition to service, the claim for service 
connection must fail.  Therefore, the appeal is denied.

The Board has considered the veteran's written statements 
asserting a relationship between the claim on appeal and 
active duty service.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Given the lack of in-service complaints related to a lung 
disorder, the absence of identified symptomatology for many 
years after discharge, and no medical nexus between the 
veteran's current sleep apnea or dyspnea and active duty, the 
Board finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of evidence is 
against the veteran's claim, the Board is unable to grant the 
benefit sought.



III.  Service Connection for PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. § 
3.304(f)(1)(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f); West v. Brown, 7 Vet. App. 70, 76 
(1994).

In this case, the record does not reflect and the veteran 
does not allege that he engaged in combat.  Rather, at his 
September 2008 Travel Board hearing, he testified that his 
occupational specialty was air freight specialist and that he 
unloaded and loaded tin boxes containing the bodies of dead 
soldiers while stationed at Travis Air Force Base in Solano 
County, California, and at Incirlik Air Base in Turkey.  This 
constitutes the veteran's only claimed stressor. 

As the veteran did not engage in combat, his statements and 
testimony concerning the alleged stressor may not be 
accepted, standing alone, as sufficient proof of its 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Having carefully reviewed the evidence of record in light of 
the veteran's contentions and the applicable law, and 
affording the veteran the benefit of the doubt, the Board 
finds that his claimed in-service stressor has been verified 
and that his claim for entitlement for PTSD should be 
granted.

Service personnel records confirm that he worked as an air 
freight specialist.  His duties involved transporting 
freight, arranging cargo, and loading aircraft.  He was 
stationed at Travis Air Force Base from 1966 to 1968, at 
Incirlik from 1968 to 1970, then back to Travis in 1970.  

As a matter of historical record, Travis Air Force Base was 
the principal receiving station for military fatalities flown 
to the United States for burial and the sole receiving 
station for the war dead on the West Coast until 1970, the 
Board finds the veteran's statements to be credible and 
corroborated by the evidence.  As such, and giving him the 
benefit of the doubt, the Board finds that the alleged 
noncombat-related stressor has been verified.

Having determined that the record contains credible 
supporting evidence that the claimed in-service stressor 
occurred, the Board will consider whether the veteran has a 
current diagnosis of PTSD and medical evidence establishing a 
link between current symptoms and an in-service stressor.

In the report of a September 2005 VA mental disorders 
examination, the licensed clinical psychologist diagnosed the 
veteran with PTSD and symptomatology which resulted in a mild 
to moderate degree of impairment in social and occupational 
functioning.  The examining psychologist concluded that it 
was at least as likely as not that the veteran's current 
symptoms were related to his experience of handling dead 
bodies during his military service.  

Therefore, the record reflects a competent medical diagnosis 
of PTSD that has been related, at least in part, to the 
verified in-service stressful events during the veteran's 
active duty service.  

In sum, the record shows verified in-service stressful 
events, a diagnosis of PTSD, and medical evidence 
establishing a link between current symptoms and verified in-
service stressors.  For these reasons, and with the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the veteran's diagnosed PTSD was incurred in 
service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the claim for PTSD, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the claim for service connection for a lung 
disorder, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2004 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the claim for an increased rating, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

As noted above, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in 
April 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the VCAA letter sent to the 
veteran in April 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the April 2004 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his neck and back pain worsened in severity, including 
descriptions of his symptoms and lay evidence.

Additionally, a June 2005 statement of the case informed him 
of the specific rating criteria used for the evaluation of 
his claim.  The statement of the case advised him of the 
rating considerations of 38 C.F.R. § 4.1, explaining that the 
percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
disabilities of the spine.

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim.
Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements, testimony, and correspondence.  

Specifically, during the VA examination in August 2007, he 
discussed the signs and symptoms of his disability, with 
particular emphasis on the impact that the disability had on 
his daily life.  For example, he described the his neck pain 
was exacerbated upon prolonged standing, sitting, lifting, 
and bending.  These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records and VA 
treatment records.  Further, the veteran submitted additional 
records and medical opinion letters, and was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in September 2008.  

Although the veteran underwent VA examinations for his spine 
and PTSD, the Board concedes that no VA examination was 
conducted with respect to the his claim for entitlement to 
service connection for a lung disorder.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, given the absence of in-service evidence of chronic 
manifestations of a lung disorder, no evidence of the 
disorders for many years after separation, and no competent 
evidence of a nexus between service and the veteran's claim, 
a remand for a VA examination would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to the claim for service connection for a lung disorder.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating in excess of 20 percent for DJD of the 
cervical spine is denied.

Service connection for a lung disorder is denied.  

Service connection for PTSD is granted.  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


